DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:    Claims 8 (see line 4) and 16 (see line 9) both recite: “running average the component values” but should instead recite: “running average of the component values”.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No.10,672,183 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have been anticipated by the patent claims because they are a broader version of the patent claims.
Instant: 16/858,942
Patent: US 10,672,183 B2
1. A machine-implemented method of graphics processing for rendering a sequence of frames, the method comprising:  5for each probe position of a plurality of probe positions within a scene, maintaining a directional representation of lighting over the sequence of frames by: updating an existing directional representation of lighting for the probe position from a previous frame 







2. The machine-implemented method of claim 1, wherein said updating an existing directional representation of lighting for a probe position comprises a form 15of averaging between existing probe lighting data and the lighting contribution for one or more of said rays.  
3. The machine-implemented method of claim 2, wherein the rays are biased towards directions of increased importance and the averaging accounts for a 20change in probability.  
4. The machine-implemented method of claim 1, further comprising for each frame of the 
5. The machine-implemented method of claim 4, wherein the directional representations of lighting for the probe positions are used to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame.  
306. The machine-implemented method of claim 5, further comprising shading the pixels in the frame in accordance with the determined lighting indications.  
7. The machine-implemented method of claim 1, wherein said updating an existing directional representation of lighting for a probe position comprises: transforming the one or more lighting contributions for the one or more rays into a set of component values associated with respective components of the 5directional representation of lighting for the probe position; and combining the component values for the one or more rays with existing component values of the directional representation of lighting for the probe position.  




1o8. The machine-implemented method of claim 7, wherein said combining the component values for the one or more rays with existing component values of the directional representation of lighting for the probe position comprises maintaining a running average the component values of the directional representation of lighting for the probe position over the sequence of frames.  
9. The machine-implemented method of claim 1, further comprising storing the directional representations of lighting for the probe positions.  
10. The machine-implemented method of claim 1, wherein the directional 20representations of lighting are defined in terms of spherical harmonic components.  
11. The machine-implemented method of claim 1, further comprising determining local probe data at local probe positions within the scene 
12. A graphics processing unit for rendering a sequence of frames, the graphics processing unit comprising processing logic configured to: maintain a directional representation of lighting over the sequence of frames for each probe position of a plurality of probe positions within a scene, by:  5updating an existing directional representation of lighting for the probe position from a previous frame based on a lighting contribution for each of one or more rays; and use the directional representations of lighting for the probe positions for rendering a current frame representing an image of the scene.  






13. The graphics processing unit of claim 12, wherein said updating an existing directional representation of lighting for a probe position 
14. The graphics processing unit of claim 13, wherein the rays are biased towards directions of increased importance and the averaging accounts for a change in probability.  
2015. The graphics processing unit of claim 12, further comprising surface identification logic configured to determine, for each frame of the sequence of frames, visible surfaces of the scene for pixels in the frame, from a viewpoint for the frame; and wherein the processing logic is configured to:  25use the directional representations of lighting for the probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame; and shade the pixels in the frame in accordance with the determined lighting indications.  
16. The graphics processing unit of claim 12, wherein the processing logic is configured to update an existing directional representation of lighting for a probe position by: transforming the 

17. The graphics processing unit of claim 12, wherein the processing logic is configured to determine a lighting indication for a determined visible surface of the scene for a pixel in the frame by:  15identifying a set of probe positions for the pixel; and implementing a distance-based weighting of the directional representations of lighting for the identified set of probe positions.  




18. A non-transitory computer readable storage medium having stored thereon 20processor executable instructions that when executed cause at least one processor to: for each probe position of a plurality of probe positions within a scene, maintain a directional representation of lighting over a sequence of frames by: updating an existing directional representation of lighting for the 25probe position from a previous frame based on a lighting contribution for each of the one or more rays; and use the directional representations of lighting for the probe positions for rendering a current frame representing an image of the scene.


for each probe position of a plurality of probe positions within a scene, maintaining a directional representation of lighting over sequence of frames by:

updating an existing directional representation of lighting for the probe position from a previous frame based on the determined lighting contribution for each of the one or more rays; and
using the directional representations of lighting for the probe positions for rendering a current frame representing an image of the scene.
2. The machine-implemented method of claim 1 wherein said updating an existing directional representation of lighting for a probe position comprises a form of averaging between existing probe lighting data and the determined lighting contribution for one or more of said rays.
3. The machine-implemented method of claim 2 wherein the rays are biased towards directions of increased importance and the averaging accounts for a change in probability.
4. The machine-implemented method of claim 1 further comprising for each frame of the 
5. The machine-implemented method of claim 4 wherein the directional representations of lighting for the probe positions are used to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame.
6. The machine-implemented method of claim 5 further comprising shading the pixels in the frame in accordance with the determined lighting indications.
7. The machine-implemented method of claim 1 wherein said updating an existing directional representation of lighting for a probe position comprises:
transforming the one or more determined lighting contributions for the one or more rays into a set of component values associated with respective components of the directional representation of lighting for the probe position; and

8. The machine-implemented method of claim 7 wherein said combining the component values for the one or more rays with existing component values of the directional representation of lighting for the probe position comprises maintaining a running average the component values of the directional representation of lighting for the probe position over the sequence of frames.
9. The machine-implemented method of claim 1 further comprising storing the directional representations of lighting for the probe positions.
12. The machine-implemented method of claim 1 wherein the directional representations of lighting are defined in terms of spherical harmonic components.
13. The machine-implemented method of claim 1 further comprising determining local probe data at local probe positions within the scene 
14. A graphics processing unit for rendering a sequence of frames, the graphics processing unit comprising processing logic configured to:
maintain a directional representation of lighting over the sequence of frames for each probe position of a plurality of probe positions within a scene, by:
tracing one or more rays from the probe position to determine, for each of the one or more rays, a lighting contribution for the probe position from the direction of the ray; and
updating an existing directional representation of lighting for the probe position from a previous frame based on the determined lighting contribution for each of the one or more rays; and
use the directional representations of lighting for the probe positions for rendering a current frame representing an image of the scene.
15. The graphics processing unit of claim 14 wherein said updating an existing directional representation of lighting for a probe position 
16. The graphics processing unit of claim 15 wherein the rays are biased towards directions of increased importance and the averaging accounts for a change in probability.
17. The graphics processing unit of claim 14 further comprising surface identification logic configured to determine, for each frame of the sequence of frames, visible surfaces of the scene for pixels in the frame, from a viewpoint for the frame; and
wherein the processing logic is configured to:
use the directional representations of lighting for the probe positions to determine lighting indications for the determined visible surfaces of the scene for pixels in the frame; and
shade the pixels in the frame in accordance with the determined lighting indications.
18. The graphics processing unit of claim 14 wherein the processing logic is configured to update an existing directional representation of lighting for a probe position by:

combining the component values for the one or more rays with existing component values of the directional representation of lighting for the probe position by maintaining a running average the component values of the directional representation of lighting for the probe position over the sequence of frames.
19. The graphics processing unit of claim 14 wherein the processing logic is configured to determine a lighting indication for a determined visible surface of the scene for a pixel in the frame by:
identifying a set of probe positions for the pixel; and implementing a distance-based weighting of the directional representations of lighting for the identified set of probe positions.



20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to:
for each probe position of a plurality of probe positions within a scene, maintain a directional representation of lighting over a sequence of frames by:
tracing one or more rays from the probe position to determine, for each of the one or more rays, a lighting contribution for the probe position from the direction of the ray; and
updating an existing directional representation of lighting for the probe position from a previous frame based on the determined lighting contribution for each of the one or more rays; and use the directional representations of lighting for the probe positions for rendering a current frame representing an image of the scene.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemer US 2015/0290539 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612